Name: 94/877/EC: Commission Decision of 21 December 1994 amending Decision 93/52/EEC recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  economic policy;  Europe;  agricultural activity;  health
 Date Published: 1994-12-31

 Avis juridique important|31994D087794/877/EC: Commission Decision of 21 December 1994 amending Decision 93/52/EEC recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease Official Journal L 352 , 31/12/1994 P. 0102 - 0102COMMISSION DECISION of 21 December 1994 amending Decision 93/52/EEC recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (94/877/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (1), and in particular Annex 1, Chapter 1. II thereto, Whereas, by Decision 93/52/EEC (2), the Commission recorded the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and accorded them the status of a Member State or region officially free of the disease; Whereas in the case of Denmark the Commission adopted in respect of brucellosis (B. melitensis) Decision 93/77/EEC (3), which is applicable until 31 December 1994; Whereas, with effect from 1 January 1995, Denmark satisfies the prescribed conditions for it to be recognized as being officially brucellosis-free; Whereas Denmark also undertakes to satisfy the provisions laid down in point 2 of Annex A, Chapter 1. II to Directive 91/68/EEC; whereas, therefore, Denmark should be accorded the status of a Member State officially free of brucellosis (B. melitensis), and Decision 93/52/EEC should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Annex I entitled 'MEMBER STATE' to Decision 93/52/EEC, the following line is added: '- Denmark'. Article 2 This Decision shall apply from 1 January 1995. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 19. (2) OJ No L 13, 21. 1. 1993, p. 14. (3) OJ No L 30, 6. 2. 1993, p. 63.